                    Case 13-26131      Doc 134     Filed 05/18/20      Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                  (Baltimore Division)

In Re:                                         *

         RENEE LOUISE MCCRAY                   *       Case No. 13-26131

         Debtor/Petitioner                     *       Chapter 7

*        *      *       *       *       *      *       *       *       *      *       *       *

                  DESIGNATIONS OF RECORD AND ISSUES ON APPEAL

         Wells Fargo Bank, N.A. (“Appellee”), by its undersigned counsel, hereby submits this

Designations of Record and Issues on Appeal, pursuant to Federal Rule of Bankruptcy Procedure

8009, with respect to the appeal styled Renee Louise McCray v. Wells Fargo Bank, N.A., in the

U.S. District Court for the District of Maryland, Case No. 1:20-cv-00973-SAG.

                                        Record Designations

         Appellant, Renee Louise McCray (“Debtor”), filed two designations of record which

designated documents relating to the Motion to Reopen. The Debtor improperly designates

Document 131, which was filed after the appealed Orders. The Appellee hereby designates the

following additional items for inclusion in the record:

         •   Doc Nos. 1, 46, 51, 68, 70, 78, 79, 82, 84, 91, 94, 96-100, 103, 107, 108, 111, 112, 113,
             115, 122, 125, and 128 in the above-captioned bankruptcy and all attachments and
             exhibits thereto;

         •   The Appellant’s Designations of Record and Issues on Appeal (Doc Nos. 127 and 133);
             and,

         •   This Designation of Record and Issues on Appeal.

                                         Statement of Issues

         Appellee also submits the following Statement of Issues in the Appeal:

         •   Whether the Bankruptcy Court properly denied the Debtor’s Federal Rule 60 Motion
             to Reopen the above-referenced bankruptcy which was dismissed nearly six years
                Case 13-26131       Doc 134     Filed 05/18/20     Page 2 of 2



           earlier to vacate the May 21, 2014 Order granting Wells Fargo’s Motion for Relief from
           the Automatic Stay?

       •   Whether the Bankruptcy Court properly denied the Debtor’s Motion for
           Reconsideration of the March 31, 2020 Order denying her Rule 60 Motion to Reopen?


                                                   RESPECTFULLY SUBMITTED,

                                                   /s/ Sarah E. Meyer
                                                   Sarah E. Meyer, Bar No. 29448
                                                   Email: Sarah.Meyer@wbd-us.com
                                                   Womble Bond Dickinson (US) LLP
                                                   100 Light Street, 26th Floor
                                                   Phone: 410-545-5803
                                                   Fax: 410-545-5801

                                                   Counsel for Wells Fargo Bank, N.A.



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of May 2020, a copy of the foregoing was filed

and served via CM/ECF upon counsel of record and by first-class mail, postage prepaid upon:

                                      Renee L. McCray
                                  109 North Edgewood Street
                                    Baltimore, MD 21229

                                                   /s/ Sarah E. Meyer
                                                   Sarah E. Meyer, Bar No. 29448




                                               2
